Citation Nr: 0402878
Decision Date: 02/02/04	Archive Date: 03/31/04

DOCKET NO. 99-11 770A                       DATE FEB 02 2004

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:

The American Legion

ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from August 22 to November 18, 1983, and from June 30 to December 21, 1991.

This matter is on appeal to the Board of Veterans' Appeals (Board) from a March 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the veteran's c1aim of entitlement to service connection for PTSD. The veteran filed a timely notice of disagreement, and the RO provided a statement of the case (SOC). In June 1999 the veteran perfected his appeal, and the issue was subsequently certified to the Board.

For the reasons discussed below, this case is REMANDED to the RO via the Appeals Management Center (AM C) in Washington, DC. VA will notify the veteran at such time as further action is required on his part.

REMAND

In a statement received by the RO in April 2003, the veteran requested a hearing before a Veterans Law Judge. Therefore, the Board finds that this matter should be REMANDED to schedule the veteran for a hearing as requested.

Accordingly, the matter on appeal is remanded for the following action:

1. The RO should contact the veteran and clarify whether he still desires a hearing before a Veterans Law Judge (VLJ). If so, the RO should determine whether the veteran wishes to present for a Central Office hearing in Washington, DC; a Travel Board hearing before a VLJ at the RO; or a Videoconference hearing with the VLJ sitting in Washington and the veteran at the RO.

- 2 



2. Thereafter the RO should take steps to schedule the appellant for the requested hearing, if any. Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1 ,Part IV, directs the ROs to provide expeditious handling of a11 cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appea1. 38 C.F.R. § 20.1100(b) (2003).

- 3 




